55 N.Y.2d 763 (1981)
Bushkin Associates, Inc., Appellant,
v.
United States Filter Corporation, Respondent.
Court of Appeals of the State of New York.
Argued November 16, 1981.
Decided December 15, 1981.
Jerold Oshinsky and Robert P. Reichman for appellant.
Charles G. Mills and Samuel N. Greenspoon for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Justice SAMUEL J. SILVERMAN at the Appellate Division (79 AD2d 367).